             Case 3:18-cv-07354-WHA Document 189 Filed 12/12/19 Page 1 of 7



     Michael L. Schrag (SBN 185832)
 1   Joshua J. Bloomfield (SBN 212172)
 2   Linda P. Lam (SBN 301461)
     GIBBS LAW GROUP LLP
 3   505 14th Street, Suite 1110
     Oakland, California 94612
 4   Telephone: (510) 350-9700
     Facsimile: (510) 350-9701
 5   mls@classlawgroup.com
 6   jjb@classlawgroup.com
     lpl@classlawgroup.com
 7
     Richard M. Paul III
 8   Ashlea G. Schwarz
     Laura C. Fellows
 9
     PAUL LLP
10   601 Walnut Street, Suite 300
     Kansas City, Missouri 64106
11   Telephone: (816) 984-8100
     Facsimile: (816) 984-8101
12   Rick@PaulLLP.com
     Ashlea@PaulLLP.com
13
     Laura@PaulLLP.com
14
     Counsel for Plaintiffs
15   and the Proposed Classes
16
                              UNITED STATES DISTRICT COURT FOR THE
17

18                                 NORTHERN DISTRICT OF CALIFORNIA

19    Alicia Hernandez et al., individually and on   Case No. 3:18-cv-07354-WHA
      behalf of all others similarly situated,
20                                                   PLAINTIFFS’ REPLY BRIEF IN
21                   Plaintiffs,                     SUPPORT OF MOTION FOR LEAVE
                                                     TO FILE THIRD AMENDED
22    v.                                             COMPLAINT

23    Wells Fargo & Company and Wells Fargo          Date: January 15, 2020
      Bank, N.A.,                                    Time: 10 a.m.
24                                                   Dept: Courtroom 12
25                   Defendant.                      Judge: Hon. William H. Alsup

26

27

28

             PLAINTIFFS’ REPLY ISO MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT
                                                                      Case No. 3:18-cv-07354-WHA
              Case 3:18-cv-07354-WHA Document 189 Filed 12/12/19 Page 2 of 7




 1   I. INTRODUCTION AND SUMMARY OF ARGUMENT

 2          Defendant Wells Fargo has filed an overheated response to a routine motion to amend a

 3   complaint that merely proposes to name one additional plaintiff, Sandra Campos, as a California class

 4 representative. This minor addition was occasioned by the Court’s recent instruction that Plaintiffs

 5 should seek to certify a California-only class while the Court holds in abeyance consideration of

 6   proposed nationwide and other state classes. Because the request to amend was sought promptly, and

 7   because there is no countervailing reason (prejudice, bad faith, or futility) to deny this limited

 8   amendment, Plaintiffs’ motion should be granted.

 9          Wells Fargo disagrees, claiming that Plaintiffs should have anticipated recent events well before

10   now. But clairvoyance is not what the law demands of a party seeking to amend a complaint after the

11   deadline set by a Rule 16 schedule. The law merely demands good cause. And good cause exists when

12   a party acts diligently—with diligence being measured from the time the moving party receives facts

13   that indicate an amendment is warranted.

14          The record here demonstrates diligence. The putative class representatives in earlier pleadings

15   were from different states and had either Fannie/Freddie or FHA contracts. To obtain nationwide relief,

16   it was unnecessary to propose representatives from each state with both Fannie/Freddie and FHA

17   contracts. But now that this Court has expressed its preference for limited consideration of class

18   certification for California, Plaintiffs have sought to add a Californian with an FHA contract so that the

19   propriety of class certification can be addressed cleanly and without an unnecessary dispute over

20   whether existing named Plaintiffs from California who have Fannie/Freddie contracts can stand in the

21   shoes of Californians with FHA contracts. Plaintiffs made their request soon after this Court expressed

22   its preference on how to manage this case, and thus Wells Fargo’s argument about delay falls flat.

23          Wells Fargo’s arguments about prejudice also fail. The amendment would introduce no new

24   claims; it has no impact on the Court’s rulings on the pleadings; and there has been more than sufficient

25   time for Wells Fargo, a sophisticated and frequent litigant, to take discovery of one more putative class

26   representative. To that end, Wells Fargo has already deposed Campos (and her husband) and Plaintiffs

27   have produced her relevant documents. Wells Fargo’s claim of prejudice not only overstates the impact

28
                                                          1
                PLAINTIFFS’ REPLY ISO MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
                                                                                 Case No. 3:18-cv-07354-WHA
              Case 3:18-cv-07354-WHA Document 189 Filed 12/12/19 Page 3 of 7




 1   that this limited additional discovery has had on it, but this contention also ignores that at the same

 2 hearing during which the Court confirmed that Plaintiffs should prioritize a California class, the Court

 3   instructed Wells Fargo to depose all putative class members. As such, this discovery was inevitable.

 4           Lastly, Wells Fargo accuses Plaintiffs of acting in bad faith by waiting too long to amend – but

 5   it is irresponsible of Wells Fargo to insinuate bad faith without any credible basis for doing so –

 6   especially given the vanilla nature of this amendment.

 7   II.     ARGUMENT

 8           A. Plaintiffs Have Demonstrated “Good Cause” Under Rule 16

 9           Rule 16(b) provides that a scheduling order shall be modified “only for good cause.” Fed. R.

10   Civ. P. 16(b)(4). “Rule 16(b)’s ‘good cause’ standard primarily considers the diligence of the party

11   seeking the amendment.” Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992).

12   Diligence is measured in view of the timing and circumstances occasioning the need to amend the

13   pleadings. See Bradley v. T-Mobile US, Inc., No. 17-CV-07232-BLF, 2019 WL 2358972, at *2 (N.D.

14   Cal. June 4, 2019); LaPointe v. County of Los Angeles, 532 Fed.Appx. 742, 742 (9th Cir. 2013)

15   (Plaintiff “exercised diligence in seeking amendment . . . once the County provided sufficient

16   information for him to identify [appropriate defendants].”

17           Thus, in Bradley, plaintiffs dropped a California representative from their class complaint after

18   her allegations proved to be inaccurate. Id. at *2. In her stead, plaintiffs sought to add another

19   California representative, but did so after the deadline to amend set by the applicable Rule 16 schedule.

20   Id. The defendants responded by accusing plaintiffs of not acting diligently; in their view, plaintiffs

21   knew or should have known that the first California representative was inadequate. Id. The court,

22   however, disagreed that plaintiffs had not been diligent. The court considered whether there was undue

23   delay given “the timing and circumstances of [plaintiff] being dropped from the case and the Court’s

24   first opportunity to discuss its views with the parties at the April 17, 2019 hearing, . . .” Id. Given that

25   these events were close in time to when the amendment was requested, the court easily found that

26   plaintiffs had been diligent. Id.

27

28
                                                           2
                PLAINTIFFS’ REPLY ISO MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
                                                                                  Case No. 3:18-cv-07354-WHA
               Case 3:18-cv-07354-WHA Document 189 Filed 12/12/19 Page 4 of 7




 1            So too here. Plaintiffs recently learned that the Court would prefer to consider certification of a

 2   California class; and that in the event of class certification, the parties would first proceed to trial on

 3   this limited basis. Under this approach, the Court would hold in abeyance further consideration of all

 4   other classes proposed for certification.

 5            Upon learning this, Plaintiffs moved swiftly to vet absent class members and to amend their

 6   pleadings to include an appropriate Californian with an FHA contract. Plaintiffs also sought to work

 7   cooperatively with Wells Fargo, so that it could obtain whatever discovery it needed on an expedited

 8   basis.

 9            Wells Fargo nevertheless faults Plaintiffs for not anticipating the Court’s recent directives. The

10   law, however, does not demand clairvoyance; it demands diligence, and Plaintiffs acted diligently upon

11   learning of the Court’s preference on how to manage this case. Plaintiffs are otherwise unaware of any

12   authority—and Wells Fargo cites none—suggesting plaintiffs seeking to certify a nationwide class must

13   also have representatives from all 50 states in the event that the Court directs the parties to focus their

14   attention on the propriety of certification for a single state.

15            In any event, it is not uncommon for courts to allow plaintiffs more time to find a suitable

16   representative. Thus, in Gould v. Motel 6, Inc., plaintiffs were permitted to file an amended complaint

17   naming a new class representative more than 16 months after their initial complaint was filed, because

18   of their “difficulty locating additional class representatives.” 2011 WL 759472, at *3 (C.D. Cal. Feb.

19   22, 2011). While Wells Fargo is correct that Plaintiffs knew of Ms. Campos “at least eight months

20   ago,” Opp. at 5, Dkt. 177, Plaintiffs were not aware that their breach of contract claims would not be

21   considered on a nationwide basis but would instead be put on hold while the Court considers

22   certification of California only. So informed, Plaintiffs moved quickly to vet and add Campos as a class

23   representative.

24            Plascencia v. Lending 1st Mortg., 2012 WL 253319 (N.D. Cal. Jan. 26, 2012), cited by Wells

25   Fargo, is distinguishable. There, plaintiffs belatedly sought to amend class definitions to expand the

26   scope of the putative class lawsuit. Id. at *2. Plaintiffs seek no such expansion here, inasmuch as they

27   were already proceeding against Wells Fargo on a nationwide basis for homeowners with FHA

28
                                                            3
                 PLAINTIFFS’ REPLY ISO MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
                                                                                  Case No. 3:18-cv-07354-WHA
               Case 3:18-cv-07354-WHA Document 189 Filed 12/12/19 Page 5 of 7




 1   contracts. The addition of a Californian with an FHA contract thus does not expand the scope of the

 2   class.

 3            Plascencia also did not allow plaintiffs to substitute a named representative who could have

 4   been added months earlier. Plaintiffs in that case, however, provided no reason for this delay. Id. at *5-

 5   *6. Plaintiffs here, in contrast, have adequately explained the circumstances that prompted their motion

 6   to amend. And Plaintiffs in this case did not wait months to seek an amendment but acted within 15

 7   days.

 8            B. Wells Fargo Fails to Prove that the Timing of This Amendment Has Prejudiced It.

 9            Wells Fargo claims to be prejudiced by the fact that it has had to obtain discovery from an

10   additional named plaintiff on an expedited basis as discovery is closing. But at the last hearing, the

11   Court ordered Wells Fargo to take discovery of all absent class members. Wells Fargo thus would have

12   had to take discovery of Campos anyway.

13            In any event, Wells Fargo, a sophisticated corporate defendant, has had more than enough time

14   and ample resources to take discovery from Campos. The company completed discovery on December

15   10. As such, there is no basis to find that the company was prejudiced in its ability to defend itself on

16   class certification.1

17            Wells Fargo also claims that it was prejudiced because it could not serve written discovery on

18   Campos. But Wells Fargo had previously served the same discovery requests on all named

19   representatives, and Plaintiffs told Wells Fargo that they were willing to serve expedited responses to

20   those requests for Campos. On November 27, Plaintiffs provided Wells Fargo with more than 330

21   pages of documents. What’s more, as Campos’s lender, Wells Fargo presumably already had many of

22   these documents.

23

24

25       1
           Wells Fargo could have completed discovery even earlier. Plaintiffs offered to make Campos
26   available for deposition in San Francisco or Los Angeles as early as Monday, November 25. Dkt. 174,
     6. This offer was supported by a sworn declaration from Campos. Wells Fargo instead scheduled
27   Campos’s deposition for two days before the due date for its opposition to Plaintiffs motion for class
     certification.
28
                                                          4
                 PLAINTIFFS’ REPLY ISO MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
                                                                                Case No. 3:18-cv-07354-WHA
                Case 3:18-cv-07354-WHA Document 189 Filed 12/12/19 Page 6 of 7




 1          Given these efforts, Wells Fargo’s speculation that Campos will not comply with discovery is

 2   unfounded. And it bears repeating that, given the Court’s directive that Wells Fargo complete discovery

 3   of absent class members, it is difficult to see how Wells Fargo has been prejudiced by having to take

 4   discovery from Campos at this stage in the proceedings.

 5          C. Amendment is Appropriate Under Rule 15

 6          Federal Rule of Civil Procedure 15(a)(2) provides that leave to amend “shall be freely given.”

 7   “Rule 15’s policy of favoring amendments to pleadings should be applied with ‘extreme liberality.’”

 8   U.S. v. Webb, 655 F.2d 977, 979 (9th Cir. 1981). Courts consider five factors in determining whether a

 9   motion for leave to amend should be granted: (1) bad faith, (2) undue delay, (3) prejudice to the

10   opposing party, (4) futility of amendment, and (5) whether the party previously amended a pleading. In

11 re Western States Wholesale Natural Gas Antitrust Litig., 715 F.3d 716, 738 (9th Cir. 2013). Prejudice

12 carries the greatest weight in the analysis. Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052

13 (9th Cir. 2003). “[U]ndue delay alone is insufficient to justify denying a motion to amend.” Green

14 Valley Corp. v. Caldo Oil Co., No. 5:09-CV-04028-LHK, 2011 WL 3501712, at *9 (N.D. Cal. Aug. 10,

15 2011) (quoting Schultz v. Wal–Mart Stores, Inc., 68 Fed. App’x 130, 131 (9th Cir. 2003)). “The party

16 opposing amendment bears the burden of showing prejudice.” DCD Programs, Ltd. v. Leighton, 833

17 F.2d 183, 186–87 (9th Cir. 1987); see also Griggs v. Pace Am. Group, Inc., 170 F.3d 877, 880 (9th Cir.

18 1999) (noting courts must grant leave to amend in the absence of bad faith, undue delay, prejudice or

19 futility).

20          In the context of a motion for leave to amend, “‘bad faith’ means acting with intent to deceive,

21 harass, mislead, delay, or disrupt.” Wizards of the Coast LLC v. Cryptozoic Entm’t LLC, 309 F.R.D.

22 645, 651 (W.D. Wash. 2015). “[I]t implies the conscious doing of a wrong because of dishonest

23 purpose or moral obliquity . . . [I]t contemplates a state of mind affirmatively operating with furtive

24 design or ill will.’” Id. (quoting United States v. Manchester Farming P’ship, 315 F.3d 1176, 1185 (9th

25 Cir. 2003)). It is much more than “bad judgment or negligence[.]” Id. Wells Fargo hasn’t come close to

26 showing that Plaintiffs acted in bad faith.

27

28
                                                         5
                 PLAINTIFFS’ REPLY ISO MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
                                                                              Case No. 3:18-cv-07354-WHA
             Case 3:18-cv-07354-WHA Document 189 Filed 12/12/19 Page 7 of 7




 1          Plaintiffs readily meet the applicable standard of diligence, as explained in the motion and in

 2   section II.A. above. As for prejudice, Wells Fargo has fallen far short of its burden to show that it

 3   would be prejudiced by the addition of Campos as a class representative, as explained in the motion and

 4   in section II.B. above. Finally, Plaintiffs moved at their first reasonable opportunity for leave to add

 5   Campos as a class representative, as explained in the motion and in section II.A. above. Plaintiffs didn’t

 6   do so as part of their previous two amendments because the Court had not yet indicated its intentions at

 7   the time that those amended complaints were filed.

 8   III.   CONCLUSION

 9          For the reasons stated, Plaintiffs respectfully request that the Court grant their motion for leave

10   to file their proposed Third Amended Complaint.

11

12   Dated: December 12, 2019                              Respectfully submitted,

13                                                         /s/ Michael Schrag
                                                           GIBBS LAW GROUP LLP
14                                                         Michael L. Schrag (SBN 185832)
                                                           Joshua J. Bloomfield (SBN 212172)
15                                                         Linda P. Lam (SBN 301461)
16                                                         505 14th Street, Ste. 1110
                                                           Oakland, California 94612
17                                                         Telephone: 510-350-9700
                                                           Facsimile: 510-350-9701
18                                                         mls@classlawgroup.com
                                                           jjb@classlawgroup.com
19
                                                           lpl@classlawgroup.com
20
                                                           Richard M. Paul III
21                                                         Ashlea G. Schwarz
                                                           Laura C. Fellows
22                                                         PAUL LLP
                                                           601 Walnut Street, Suite 300
23
                                                           Kansas City, Missouri 64106
24                                                         Telephone: 816-984-8100
                                                           Facsimile: 816-984-8101
25                                                         Rick@PaulLLP.com
                                                           Ashlea@PaulLLP.com
26                                                         Laura@PaulLLP.com
27

28
                                                          6
                PLAINTIFFS’ REPLY ISO MOTION FOR LEAVE TO FILE THIRD AMENDED COMPLAINT
                                                                                Case No. 3:18-cv-07354-WHA
